                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 Boston Alliance of Gay, Lesbian, Bisexual and
 Transgender Youth (BAGLY); Callen-Lorde
 Community Health Center; Campaign for
 Southern Equality; Darren Lazor; Equality
 California; Fenway Health; Indigenous Women
 Rising; NO/AIDS Task Force (d/b/a
 CrescentCare); and Transgender Emergency
 Fund of Massachusetts,
                           Plaintiffs,

                     v.                                       Civil Action No. 1:20-cv-11297

 United States Department of Health and Human
 Services; Xavier Becerra, in his official capacity
 as secretary of the U.S. Department of Health
 and Human Services; Robinsue Frohboese, in
 her official capacity as Acting Director, Office
 for Civil Rights, U.S. Department of Health and
 Human Services; and Chiquita Brooks-LaSure,
 in her official capacity as Administrator for the
 Centers for Medicare and Medicaid Services,
 U.S. Department of Health and Human Services,
                           Defendants.

              NOTICE OF FILING OF SUPPLEMENTAL DECLARATIONS

       On June 3, 2021, the Court held a hearing on the Defendants’ motion to dismiss. See ECF

No. 52. During that hearing, the Court invited Plaintiffs to supplement the record regarding

Plaintiffs’ standing to bring this suit. See Transcript of Hearing on Defendants’ Motion to Dismiss

(hereinafter “Mot. Hr’g Tr.”) at 78:16-19. Plaintiffs maintain that the Court should analyze their

standing as of the time of the filing of the complaint. See, e.g., Steir v. Girl Scouts of the USA,

383 F.3d 7, 15 (1st Cir. 2004) (“Standing in the jurisdictional sense is based on the facts as they
existed at the time the complaint was filed.”). However, Plaintiffs submit this Notice of Filing of

Supplemental Declarations to respond to several specific factual questions raised by the Court

during the hearing regarding events that occurred after the filing of the complaint. In particular:

       1.      The Court asked that Plaintiffs provide the Court with a copy of the Out2Enroll

survey. See Mot. Hr’g Tr. at 38:11-17 (Court asking “where would [it] find” the survey); see also

id. at 40:10-12 (Court stating that it would be “useful to know” whether “insurance companies

actually did cut [coverage] out”); see also id. at 45:18-25 (similar). To answer the Court’s

question, Plaintiffs offer, as Exhibit A to this Notice, the declaration of Katie Keith, principal at

Keith Policy Solutions, and a co-founder and Steering Committee Member of Out2Enroll, a

national initiative dedicated to ensuring that LGBTQ+ people have information about their health

insurance options under the Affordable Care Act (ACA). A summary of Out2Enroll’s findings

regarding the compliance of 2021 Marketplace Plans with one aspect of Section 1557 is attached

as Exhibit 1 to the Keith Declaration. As explained in the Keith Declaration, Out2Enroll has

observed a trend toward more insurance exclusions of gender affirming care observed after HHS

issued the Rollback Rule. See Exhibit A, Keith Decl. ¶¶ 9-17.

       Cigna is a prominent example of an insurance company that has changed coverage policies.

Cigna describes itself as having more than 22 million health insurance members in the United

States. 1 Cigna publishes and regularly updates “medical coverage policies” that apply to health

insurance plans operated by Cigna, with some plan-by-plan and state variations. Buoyed by the

Rollback Rule’s deletion of the definition of sex discrimination, Cigna reinstated a medical

coverage policy that contains exclusions for surgical services commonly deemed medically

necessary as an integral part of gender affirming care. For example, Cigna’s medical coverage



1
       See Company Profile, Cigna (June 16, 2021), https://perma.cc/7ZEG-XNDT.
                                                 2
policy for treatment of gender dysphoria contains a blanket exclusion for a host of surgical

procedures that it deems “not medically necessary” “when performed as part of gender

reassignment surgery.” See Medical Coverage Policy: Treatment of Gender Dysphoria, Cigna 7

(May 18, 2021) (“Treatment of Gender Dysphoria”), available at https://perma.cc/UY3K-KNXG. 2

Many of these same procedures are covered by Cigna when requested for medical reasons other

than gender affirming care. See, e.g., Medical Coverage Policy: Rhinoplasty, Vestibular Stenosis

Repair and Septoplasty, Cigna 1-2 (June 15, 2021), available at https://perma.cc/5C6N-8VSV

(coverage of rhinoplasty for a several health needs). State regulators have concluded that such

differential health insurance coverage constitutes impermissible sex discrimination. See Conn.

Comm’n on Hum. Rts. and Opportunities, Declaratory Ruling on Petition Regarding Health

Insurers’ Categorization of Certain Gender-Confirming Procedures as Cosmetic 10-12, 25 (Apr.

17, 2020), available at https://perma.cc/4A32-5VJ4 (citing rhinoplasty example and concluding

that “a plan that denies coverage for treatments related to gender dysphoria as cosmetic, but grants

coverage for the same treatments when related to other conditions as medically necessary, [] is

facial discrimination on the basis of gender identity and sex.”).




2
        This policy change excepts plans in New York State. The New York Department of
Financial Services has advised issuers that they are prohibited from “excluding medically
necessary services . . . on the basis that the treatment is for gender dysphoria” and that they should
review requests for coverage according to a utilization review plan on a case-by-case basis.
Insurance Circular Letter No. 13, N.Y. Dep’t of Fin. Servs. (June 28, 2020),
https://perma.cc/9U2Z-SAVU. Cigna implicitly acknowledges the threat of enforcement of non-
discrimination rules by New York State by excepting plans issued in that state from the exclusion
by stating “[f]or New York regulated benefit plans (e.g., insured): [t]he procedures listed below
will be further reviewed on a case-by-case basis by a medical director.” See Treatment of Gender
Dysphoria 4.
                                                  3
       Each of the provider plaintiffs has patients enrolled in Cigna plans. 3 And as described in

the Amended Complaint and in the declarations previously submitted by the plaintiff healthcare

facilities, insurance exclusions for gender affirming care directly cause the Plaintiffs harm. See

Am. Compl., ECF No. 18 ¶ 223; Riener Decl., ECF No. 27-7 ¶ 18; LaPointe Decl., ECF No. 27-4

¶¶ 17-19, 21-27; Stark Decl., ECF No. 27-9 ¶ 27.

       2.      The Court also asked for additional information about taglines. See Mot. Hr’g Tr.

at 61:11-17. Taglines are short statements that inform persons with limited English proficiency

(LEP) of the availability of language assistance services. See Nondiscrimination in Health

Programs and Activities, 81 Fed. Reg. 31,375, 31,473 (May 18, 2016) (Appendix B to the 2016

Rule providing the following sample tagline in English: “ATTENTION: If you speak [insert

language], language assistance services, free of charge, are available to you. Call 1-xxx-xxx-xxxx

(TTY: 1-xxx-xxx-xxxx).”). The 2016 Rule included requirements that covered entities post

notices and taglines in a non-English language informing a LEP individual how she may access

language services, and that “qualified” translators be available. Id. at 31,415 (codified at 45 C.F.R.

§ 92.8 (2019)). The Rollback Rule does not include this requirement.

       Since the Rollback Rule was issued some insurers have changed the notice and taglines

included with major plan documents. As one example, Arkansas Blue Cross Blue Shield removed

the “Non-Discrimination and Language Assistance Notice” from several of its 2021 Summary of

Benefits and Coverage and Certificates of Coverage. Compare Arkansas Blue Cross and Blue

Shield: Silver Plan 1 PPO Summary of Benefits and Coverage 7-8 (2020), available at




3
        See Frequently Asked Questions, Fenway Health (June 16, 2021), available at
https://perma.cc/7UGN-27XB; Callen-Lorde, Rights & Responsibilities Policies 1 (rev. 2012),
available at https://perma.cc/QT5Q-BP6B; Insurance Enrollment & Paying for Care, Crescent
Health (June 16, 2021), available at https://perma.cc/8REC-AXS3.
                                                  4
https://perma.cc/4PQG-ZG9U, with Arkansas Blue Cross and Blue Shield: Silver Plan 1 PPO

Summary of Benefits and Coverage (2021), available at https://perma.cc/T2CJ-HVTF. Compare

also Arkansas Blue Cross Blue Shield: Silver Plan 4-5 (2020), available at https://perma.cc/8KDL-

VXEE, with Arkansas Blue Cross Blue Shield: Silver Plan (2021), available at

https://perma.cc/D4K9-MQJK. The omitted Non-Discrimination and Language Assistance Notice

includes a statement that the insurer “does not discriminate, exclude, or treat people differently on

the basis of race, color, national origin, age, disability, or sex” and provides information as to

where an individual could file a grievance or civil rights complaint regarding discrimination or

inadequate language assistance services. The notice also provides taglines in 21 languages with

information about how to obtain language access resources. Plaintiff CrescentCare serves patients

from Arkansas. See Twilbeck Decl., ECF No. 27-12 ¶ 5.

       As another example, Bright Health has removed its “Nondiscrimination Notice and

Assistance with Communication” from some of its 2021 plan documents for plans sold in

Alabama. Compare Bright Health: Silver 1 Plan Summary of Benefits and Coverage 6-9 (2020),

available at https://perma.cc/K5QR-KMZP, with Bright Health: Silver 4200 Summary of Benefits

of Coverage (2021), available at https://perma.cc/P3BG-MKQ9. The 2021 Summary of Benefits

and Coverage only includes language access services statements in four languages (compared with

the thirty-six languages listed in 2020) and no longer includes an explicit statement informing

consumers that the insurer “does not exclude, deny benefits to, or otherwise discriminate against

any individual on the basis of sex, age, race, color, national origin, or disability” and where

complaints regarding discrimination and inadequate language assistance can be filed. Plaintiff

CrescentCare also serves patients from Alabama. See Twilbeck Decl., ECF No. 27-12 ¶ 5.




                                                 5
          3.     Finally, the Court asked several questions related to discrimination against people

seeking pregnancy-related and reproductive care. First, the Court asked for an update regarding

one of the Plaintiff Healthcare Advocates, Indigenous Women Rising. In particular, the Court

asked whether Indigenous Women Rising has experienced “problem[s]” with their abortion and

midwifery services now that “this rule has been in place for a year.” See Mot. Hr’g Tr. at 8:25-

9:5. To answer the Court’s question, Plaintiffs offer, as Exhibit B to this Notice, the supplemental

declaration of Rachael Lorenzo, Co-Founder and Abortion Access Lead of Indigenous Women

Rising.

          Second, the Court asked whether insurers are “continuing to cover … pregnancy-related

issues.” See Mot. Hr’g Tr. at 18:23-24; see also id. at 16:20-17:5. To answer the Court’s question,

Plaintiffs direct the Court’s attention to publicly available documents regarding health plans

subject to Section 1557 that contain categorical exclusions of pregnancy coverage for non-spousal

dependents, i.e., for adult children who are dependents on their parents’ plans. For example, such

exclusions exist in state employee health plans in Louisiana, 4 Alabama, 5 Arkansas, 6 Mississippi,7




4
        E.g., La. Off. of Grp. Benefits, Magnolia Open Access Plan 56 (2021) (Blue Cross Blue
Shield Louisiana), https://perma.cc/66DK-623E (“Pregnancy Care is a covered expense for an
Employee or Dependent pregnant Spouse of an Employee only.”).
5
        BlueCross BlueShield of Ala., Blue Cross and You 1, https://perma.cc/LX9B-CX35 (last
visited June 17, 2021) (“Note: PEEHIP does not cover maternity benefits for dependent children
of any age regardless of marital status.”)
6
        Plan Document and Summary Plan Description for Arkansas State University System
Employee Health Benefit Plan 33, 51 (effective Jan. 1, 2021), https://perma.cc/2J37-92UH
(“Coverage of Pregnancy. The Allowable Charges for the care and treatment of Pregnancy are
covered the same as any other Sickness” and “Sickness is: . . . For a covered Dependent other than
Spouse: Illness or disease, not including Pregnancy or its complications.”).
7
        E.g., Mississippi State and School Employees’ Health Insurance Plan: Base, Summary of
Benefits and Coverage at 3, https://perma.cc/WCV4-BUJQ (“Prenatal/postnatal care (other than
ACA-required preventive screenings) is not covered for dependent children. . . . Delivery expenses
are not covered for dependent children. Delivery expenses are covered at no charge for employees
and covered spouses who complete the Maternity Management Program.”).
                                                  6
and North Carolina, 8 among others. Plaintiff CrescentCare provides healthcare services, including

obstetric and gynecological care, and pre- and post-natal care, to patients from these States. See

Am. Compl., ECF No. 18 ¶¶ 37, 39; Twilbeck Decl., ECF No. 27-12 ¶¶ 5, 7-8; Riener Decl., ECF

No. 27-7 ¶ 3. For that reason, there is a substantial risk that these exclusions will harm Plaintiffs.

       And third, the Court asked whether it is “the position of HHS that discrimination on the

basis of sex includes pregnancy-related discrimination.” Mot. Hr’g Tr. at 21:13-15; see also id. at

15:22-25 (Court asking whether HHS’s “new enforcement policy … extend[s] to the issues of

pregnancy”). To answer the Court’s question, Plaintiffs direct the Court’s attention to five

complaints that the National Women’s Law Center (NWLC) filed on June 4, 2013 with the

Department of Health and Human Services Office for Civil Rights against Auburn University,

Battelle Memorial Institute, Beacon Health System, Gonzaga University, and the Pennsylvania

State System of Higher Education. 9 The complaints alleged those entities discriminated on the

basis of sex by excluding from the employee health plans they sponsor coverage for maternity care

for dependent children.

       On January 19, 2017, the Office for Civil Rights sent four letters addressed to NWLC and

to each of Auburn University, Battelle Memorial Institute, Gonzaga University, and the

Pennsylvania State System of Higher Education. Those letters stated that OCR “has completed its

review of this complaint” and that, “[i]n response to OCR’s request for data,” each of the subject

plans had voluntarily amended its plan to add maternity care coverage for dependent children of



8
       E.g., BlueCross BlueShield of N.C., North Carolina State Health Plan for Teachers and
Employees 80/20 PPO Plan 26 (rev. Jun 1, 2021), https://perma.cc/ZE5Y-66K9 (“Maternity care
includes prenatal care, labor and delivery, and post-delivery care, and are available to all
subscribers and enrolled spouses of subscribers. However, maternity benefits for dependent
children cover only the treatment for complications of pregnancy.”).
9
       A copy of one such complaint, the administrative complaint filed by National Women’s
Law Center against Auburn University, is available at https://perma.cc/8ZBJ-GQW7.
                                                  7
employees. Each of the letters also clarified that the 2016 Rule implementing Section 1557

prohibited discrimination on the basis of, inter alia, “sex (including pregnancy).” 10 See Am.

Compl., ECF No. 18 ¶ 102.

       The only complaint submitted by NWLC that was not closed out on January 19, 2017, was

the Beacon Health System complaint. Publicly available documents for the 2019 plan year indicate

that Beacon Health System continued to exclude dependent maternity coverage from the health

plans they sponsor. 11 However, on November 6, 2020, NWLC received a letter stating: “OCR

has reviewed the allegations in this matter and has determined that OCR will not investigate further

the allegations raised. OCR is closing the case, effective the date of this letter.” 12 The letter

included standard language stating that OCR enforces civil rights laws that prohibit discrimination

based on “sex,” but nowhere did the letter mention, as the previous closeout letters did on January

19, 2017, that discrimination on the basis of sex includes pregnancy. Plaintiffs therefore have

reason to believe that, consistent with the Rollback Rule’s deletion of explicit protections against

pregnancy discrimination, OCR is no longer prioritizing enforcement against these plans as it once



10
        See Letter from Deputy Dir. for Civil Rts., Off. for Civil Rts., Dep’t of Health & Hum.
Servs., to Marcia D. Greenberger, NWLC, and Dr. Jay Gogue, President, Auburn Univ. (Jan. 19,
2017), available at https://perma.cc/5QX2-329M; Letter from Deputy Dir. for Civil Rts., Off. for
Civil Rts., Dep’t of Health & Hum. Servs., to Marcia D. Greenberger, NWLC, and Jeffrey
Wadsworth, President & CEO, Batelle Mem’l Inst. (Jan. 19, 2017), available at
https://perma.cc/U8YT-H7ZF; Letter from Deputy Dir. for Civil Rts., Off. for Civil Rts., Dep’t of
Health & Hum. Servs., to Marcia D. Greenberger, NWLC, and Thayne M. McCulloh, President,
Gonzaga Univ. (Jan. 19, 2017), available at https://perma.cc/BJX4-A6N5; Letter from Deputy Dir.
for Civil Rts., Off. for Civil Rts., Dep’t of Health & Hum. Servs., to Marcia D. Greenberger,
NWLC, and Frank T. Brogan, Chancellor, Pa. State Sys. of Higher Educ. (Jan. 19, 2017), available
at https://perma.cc/ZRG3-GSFG.
11
        Beacon Health System, 2019 Enrollment Guide 6, 8, available at https://perma.cc/T9Q6-
DTZU (last visited June 17, 2021) (including a “Medical Schedule of Benefits” stating that
pregnancy coverage “[e]xcludes dependent pregnancy.”).
12
        Letter from Carla Carter, Supervisory Civil Rts. Analyst, Off. for Civil Rts., Dep’t of
Health & Hum. Servs., to Marcia D. Greenberger & Judith G. Waxman, NWLC (Nov. 6, 2020)
available at https://perma.cc/25J3-6E7E.
                                                 8
did, and that, as a result, plans such as the state employee plans listed supra are emboldened to

maintain or add dependent maternity coverage exclusions without fear of enforcement action by

HHS.




                                               9
Dated: June 17, 2021                           Respectfully submitted,

/s/ Kevin Costello
Kevin Costello (BBO No. 669100)                William H. Kettlewell (BBO No. 270320)
Maryanne Tomazic (admitted pro hac vice)       HOGAN LOVELLS US LLP
CENTER FOR HEALTH LAW & POLICY                 125 High Street
INNOVATION                                     Suite 2010
Harvard Law School                             Boston, MA 02110
1585 Massachusetts Avenue                      Phone: 617.371.1000
Cambridge, MA 02138                            bill.kettlewell@hoganlovells.com
Phone: 617.496.0901
kcostello@law.harvard.edu                      Jessica L. Ellsworth (admitted pro hac vice)
                                               Jo-Ann Tamila Sagar (admitted pro hac vice)
Sunu Chandy (admitted pro hac vice)            Erin R. Chapman (admitted pro hac vice)
Michelle Banker (admitted pro hac vice)        HOGAN LOVELLS US LLP
Lauren Gorodetsky (admitted pro hac vice)      555 Thirteenth Street, N.W.
Dorianne Mason (admitted pro hac vice)         Washington, D.C. 20004
NATIONAL WOMEN’S LAW CENTER                    Phone: 202.637.5600
11 Dupont Circle NW Suite 800                  jessica.ellsworth@hoganlovells.com
Washington, DC 20036                           jo-ann.sagar@hoganlovells.com
Phone: 202.588.5180                            erin.chapman@hoganlovells.com
schandy@nwlc.org
mbanker@nwlc.org                               Kristina Alekseyeva (admitted pro hac vice)
lgorodetsky@nwlc.org                           Peter W. Bautz (admitted pro hac vice)
dmason@nwlc.org                                HOGAN LOVELLS US LLP
                                               390 Madison Avenue
David Brown (admitted pro hac vice)            New York, NY 10017
Noah E. Lewis (admitted pro hac vice)          Phone: 212.918.3000
Alejandra Caraballo (admitted pro hac vice)    kristina.alekseyeva@hoganlovells.com
TRANSGENDER LEGAL DEFENSE AND                  peter.bautz@hoganlovells.com
EDUCATION FUND, INC.
520 8th Ave. Ste. 2204                         Lynly Egyes (admitted pro hac vice)
New York, NY 10018                             Dale Melchert (admitted pro hac vice)
Phone: 646.862.9396                            TRANSGENDER LAW CENTER
dbrown@transgenderlegal.org                    P.O. Box 70976
nlewis@transgenderlegal.org                    Oakland, CA 94612
acaraballo@transgenderlegal.org                Phone: 510.587.9696
                                               lynly@transgenderlawcenter.org
                                               dale@transgenderlawcenter.org

                                   Counsel for Plaintiffs




                                              10
                                      Certificate of Service

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the NEF (NEF) and paper copies will

be sent to any non-registered participants.



Dated: June 17, 2021



                                              /s/ Kevin Costello
                                              Kevin Costello (BBO No. 669100)
                                              CENTER FOR HEALTH LAW & POLICY INNOVATION
                                              Harvard Law School
                                              1585 Massachusetts Avenue
                                              Cambridge, MA 02138
                                              Phone: 617.496.0901
                                              kcostello@law.harvard.edu




                                                11
